Exhibit 10.2

 

LOAN AGREEMENT

 

LOAN AGREEMENT, dated as of February 11, 2016 (as amended, supplemented or
otherwise modified, this “Agreement”) is made between American Realty Capital
Hospitality Trust, Inc., a Maryland corporation (the “Borrower”) and Summit
Hotel OP, LP (the “Lender”).

 

WHEREAS, the Lender has made an advance as of the date hereof to the Borrower in
an aggregate original principal amount of $27,500,000 (the “Loan”);

 

WHEREAS, for good and valuable consideration the receipt of which is hereby
acknowledged, the parties hereto shall become obligated under this Agreement.

 

THEREFORE, the parties hereto agree as set forth herein.

 

1.                                      Use of Proceeds.  The proceeds of the
Loan made by the Lender on the date hereof will be applied by the Borrower as
follows: (i) an amount equal to $20,000,000 (the “Summit III Advance”) shall be
applied toward the payment of a portion of the purchase price under that certain
Real Estate Purchase and Sale Agreement, dated June 2, 2015, by and among
American Realty Capital Hospitality Portfolio SMT, LLC, as Purchaser, the
Sellers party thereto, and Summit Hotel OP, LP, in its capacity as Seller
Representative for the Sellers (as amended, supplemented or otherwise modified,
the “Summit III Purchase Agreement”), and (ii) the remaining amount equal to
$7,500,000 (the “Summit II Advance”) shall be applied toward the deposit to be
made pursuant to that certain letter agreement dated the date hereof between
American Realty Capital Hospitality Portfolio SMT ALT, LLC and Summit Hotel OP,
LP and each of the Sellers identified therein, reinstating that certain Real
Estate Purchase and Sale Agreement, dated June 2, 2015, by and among American
Realty Capital Hospitality Portfolio SMT, LLC, as Original Purchaser, the
Sellers party thereto, and Summit Hotel OP, LP, in its capacity as Seller
Representative for the Sellers (as amended, supplemented or otherwise modified,
the “Summit II Purchase Agreement”).

 

2.                                      Repayment of Principal.  The entire
principal amount of the Loan, and any accrued and unpaid interest, shall be due
and payable on February 11, 2017 (such date, as it may be extended pursuant to
section 3 below, the “Maturity Date”).  The Borrower shall repay a portion of
the principal amount of the Loan in an aggregate amount equal to $5,000,000, to
be paid in installments of $1,000,000 on the last day of each of May, June,
July, August and September 2016 (the “Amortization Payments”). The Loan may be
prepaid in whole or in part at any time, without payment of any penalty or
premium.

 

3.                                      Extension of Maturity Date. The Maturity
Date may be extended at the option of the Borrower as follows:

 

(a)                                 At least thirty (30) days but not more than
ninety (90) days prior to the initial Maturity Date (the “First Extension Notice
Period”), the Borrower, by written notice to the Lender, may request a one-year
extension of the initial Maturity Date (the “First Extension”). The initial
Maturity Date shall be extended to February 11, 2018 (the “First Extended
Maturity Date”) upon (i) the payment in cash on or prior to the initial Maturity
Date of the portion of accrued interest that would otherwise be paid in kind
under section 4(a)(ii) and (ii) the delivery by the Borrower to the Lender, at
any time during the First Extension Notice Period or otherwise on or prior to
the initial Maturity Date, of a certificate signed by an officer of the Borrower
stating that no Event of Default has occurred and is continuing or would result
from such extension.

 

--------------------------------------------------------------------------------


 

(b)                                 At least thirty (30) days but not more than
ninety (90) days prior to the First Extended Maturity Date, if applicable (the
“Second Extension Notice Period”), the Borrower, by written notice to the
Lender, may request a second one-year extension of the Maturity Date (the
“Second Extension”). The Maturity Date shall be extended to February 11, 2019
(the “Second Extended Maturity Date”) upon (i) the payment in cash on or prior
to the First Extended Maturity Date of the portion of accrued interest that
would otherwise be paid in kind under section 4(b)(ii) and (ii) the delivery by
the Borrower to the Lender, at any time during the Second Extension Notice
Period or otherwise on or prior to the First Extended Maturity Date, if
applicable, of a certificate signed by an officer of the Borrower stating that
no Event of Default has occurred and is continuing or would result from such
extension.

 

(c)                                  As of the date of any applicable extension
pursuant to this section 3, unless otherwise specified, any and all references
in the Loan to the “Maturity Date” shall refer to the Maturity Date as so
extended.

 

4.                                      Interest on Unpaid Principal Balance. 
Interest payments shall be made as set forth in this Section 4 and interest
shall accrue on the unpaid principal amount of the Loan at a rate of:

 

(a)                                 from the date of the Loan to the initial
Maturity Date, thirteen percent (13.0%) per annum (the “Basic Interest Rate”)
until the principal amount has been paid in full and the Loan has been fully
satisfied on the initial Maturity Date (or such earlier date upon which the
entire principal amount of the Loan and all interest thereon has been paid in
full), of which (i) a portion of the Basic Interest Rate equal to nine percent
(9.0%) per annum shall be paid in cash on the last day of each calendar month
commencing with February 29, 2016 (each such date, an “Interest Payment Date”)
and (ii) the remaining portion of the Basic Interest Rate equal to four percent
(4.0%) per annum, compounded monthly on each Interest Payment Date during such
period, together with any incremental amount of accrued interest to the extent
interest accrues at the Default Interest Rate, shall be paid in kind and added
to the principal amount of the Loan then outstanding on the initial Maturity
Date, unless otherwise paid in cash on or prior to such date;

 

(b)                                 if the First Extension occurs, from the
initial Maturity Date to the First Extension Maturity Date, fourteen percent
(14.0%) per annum until the principal amount has been paid in full and the Loan
has been fully satisfied on the First Extension Maturity Date (or such earlier
date upon which the entire principal amount of the Loan and all interest thereon
has been paid in full), of which (i) a portion of the Basic Interest Rate equal
to nine percent (9.0%) per annum shall be paid in cash on each Interest Payment
Date and (ii) a portion of the Basic Interest Rate equal to five percent (5.0%)
per annum, compounded monthly on each Interest Payment Date during such period,
together with any incremental amount of accrued interest to the extent interest
accrues at the Default Interest Rate, shall be paid in kind and added to the
principal amount of the Loan then outstanding on the First Extension Maturity
Date, unless otherwise paid in cash on or prior to such date; and

 

2

--------------------------------------------------------------------------------


 

(c)                                  if the Second Extension occurs, from the
First Extension Maturity Date to the Second Extension Maturity Date, fifteen
percent (15.0%) per annum until the principal amount has been paid in full and
the Loan has been fully satisfied on the Second Extension Maturity Date (or such
earlier date upon which the entire principal amount of the Loan and all interest
thereon has been paid in full), of which (i) a portion of the Basic Interest
Rate equal to nine percent (9.0%) per annum shall be paid in cash on each
Interest Payment Date and (ii) a portion of the Basic Interest Rate equal to six
percent (6.0%) per annum, compounded monthly on each Interest Payment Date
during such period, together with any incremental amount of accrued interest to
the extent interest accrues at the Default Interest Rate, shall be paid in kind
and added to the principal amount of the Loan then outstanding on the Second
Extension Maturity Date, unless otherwise paid in cash on or prior to such date.

 

Following any increase in the outstanding principal amount of the Loan as a
result of a payment in kind under section 4(a)(ii), 4(b)(ii) or 4(c)(ii), the
Loan will bear interest on such increased principal amount from and after the
date of such payment in kind. Interest shall be computed on the basis of a
365-day (or 366-day, as applicable) year, counting the actual number of days
elapsed.  The Borrower and the Lender hereby agree to the interest and
amortization payment schedule attached hereto as Annex A, subject to any
periodic prepayments that may be paid hereunder by the Borrower.

 

5.                                      Default Interest.  Notwithstanding the
above, upon the occurrence of an Event of Default under the Loan, the Loan shall
immediately and automatically begin to bear interest at the applicable rate
pursuant to section 4 above, plus two percent (2.0%) (such rate, the “Default
Interest Rate”), until such Event of Default is cured or waived in writing by
Lender.

 

6.                                      Payments.  All payments of principal and
interest on the Loan that are to be paid in cash shall be paid to Lender in
immediately available funds, to such account as Lender may specify in writing.
All payments made by the Borrower hereunder shall be applied first to all costs
incurred by Lender which are to be reimbursed or otherwise paid by the Borrower
pursuant to the terms hereof, second to interest accrued through the date of
such payment, and then in satisfaction of outstanding principal. In each case
unless otherwise directed by the Borrower, all principal payments shall be
applied in direct order of amortization and maturity.  If all or any portion of
the principal and interest owed pursuant to the Loan is due and payable on a day
that is not a Business Day, such time for payment shall be extended to the next
succeeding Business Day. “Business Day” means a day on which banks are not
required or authorized by law to close in New York City.

 

7.                                      Optional Notes.  The Lender may request
that the Loan be evidenced by up to two promissory notes. In such event, the
Borrower shall prepare, execute and deliver to the Lender a promissory note
payable to the Lender and in customary form reasonably acceptable to the Lender.
Thereafter, the portion of the Loan evidenced by such promissory note(s) and
interest thereon shall at all times (including after assignment pursuant to
Section 17) be represented by promissory notes in such form payable to the
payee(s) named therein. Upon satisfaction in full of the outstanding principal
amount of the Loan, interest thereon and any other amounts due hereunder, the
Lender will promptly return all promissory notes to the Borrower for
cancellation.

 

3

--------------------------------------------------------------------------------


 

8.                                      Special Distributions; Security
Interest.  (a) To secure the payment of the Amortization Payments, the Borrower
agrees to cause 100% of monthly TRS rent payments for each of the hotel
properties listed on Annex B hereto (the “Subject Assets”) (or in the case of
joint venture assets the allocable portion of periodic cash distributions), net
of any FF&E reserves, lease payments to the Georgia Tech Foundation and debt
service for Courtyard Providence and Courtyard Baltimore, as and to the extent
made available for distribution to the Borrower (and subject to any limitations
on such distributions imposed on the owners of the Subject Assets), to be
distributed or otherwise paid to the Borrower and upon receipt thereof by the
Borrower, to be deposited to a separate account at Wells Fargo Bank, N.A. (or
another financial institution of national reputation designated by Borrower)
(the “Account Bank”) identified to the Lender in writing (the “Subject
Account”). The Borrower hereby grants to Lender a continuing security interest
in all of its right, title and interest in and to the Subject Account and all
sums now or hereafter on deposit in or payable or withdrawable from the Subject
Account, including, if applicable, all financial assets, security entitlements,
investment property, and other property and the proceeds thereof now or at any
time hereafter held in the Subject Account (the “Subject Account Collateral”).
On or about the date hereof the Borrower, the Lender and Wells Fargo Bank, N.A.
shall enter into a customary control agreement with respect to the Subject
Account. If during the Subject Account Period (as defined below) the Account
Bank resigns or is redesignated by the Borrower, the Borrower and the Lender
agree to use commercially reasonable efforts to enter into a replacement control
agreement with a replacement Account Bank. The Borrower will retain the ability
to use all funds in the Subject Account and exclusive and unrestricted access to
the Subject Account and the Subject Account Collateral unless an Event of
Default has occurred and is continuing, during which time Lender may notify the
Account Bank that the Borrower no longer has use of or access to the Subject
Account and the Subject Account Collateral and that the Lender shall have
exclusive use of and access for so long as such Event of Default continues and
may direct the disposition of the Subject Account Collateral without further
consent by the Borrower or any other person. The Lender will retain its security
interest on the Subject Account Collateral from the date hereof until the
Amortization Payments have been satisfied in full in accordance with the terms
hereof (the “Subject Account Period”), at which time the security interest
granted herein shall terminate automatically and without further action, the
Lender will have no further rights in respect of the Subject Account Collateral,
and the Lender will promptly terminate the control agreement with the Account
Bank.

 

The Borrower and Lender agree that the provisions of this Section 8 create a
valid security interest in the Subject Account Collateral.

 

During the Subject Account Period, the Borrower shall take all such actions as
are reasonably necessary to enable Lender to have electronic access to the
Borrower’s treasury reporting of the Subject Account, and shall, upon reasonable
request of Lender, provide copies of all Subject Account statements to Lender
within fifteen (15) days of receipt of the same by the Borrower, or, if the
Borrower does not receive paper copies of the statements, then within fifteen
(15) days of the Borrower having electronic access to such information.

 

4

--------------------------------------------------------------------------------


 

9.                                      Restriction on Hotel Acquisitions. Prior
to the closing of the acquisitions under the Summit II Purchase Agreement or the
earlier termination or expiration thereof, the Borrower hereby agrees that it
shall not, and it shall cause its subsidiaries not to, acquire any hotel
properties other than from the Lender or its affiliates, without the consent of
the Lender.

 

10.                               Authority.  The Borrower is a corporation duly
organized and validly existing under the laws of the state of its formation. 
The Borrower is authorized to do business and is in good standing in all other
states and jurisdictions where the ownership of property or the nature of the
business transacted by it, makes such qualification necessary, except where the
failure to be so authorized would not reasonably be expected to result in a
material adverse effect on the business, assets or financial condition of the
Borrower and its subsidiaries, taken as a whole (a “Material Adverse Effect”). 
The Borrower has all requisite power and authority to execute and deliver this
Agreement and each document attached hereto as an exhibit, the control agreement
for the Subject Account, any promissory note or other document related hereto
(collectively, the “Loan Documents”) and to perform its obligations under such
Loan Documents and to own its property and carry on its business.  The Loan
Documents to which the Borrower is party on the date hereof have been duly
authorized by all requisite corporate action on the part of the Borrower and
duly executed and delivered by authorized officers of the Borrower.  Each of the
Loan Documents to which the Borrower is a party on the date hereof constitutes a
valid obligation of the Borrower, legally binding upon and enforceable against
the Borrower in accordance with its terms, except as such enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting the enforcement of creditors’ rights generally or by
general principles of equity.

 

11.                               Actions Pending.  There is no action, suit,
investigation or proceeding pending or, to the actual knowledge of the Borrower,
threatened in writing against the Borrower, or any properties, assets or rights
of the Borrower, by or before any court, arbitrator or administrative or
governmental body that would reasonably be expected to result in a Material
Adverse Effect if resulting in a decision not in favor of the Borrower.

 

12.                               Conflicts.  Neither the execution nor delivery
of this Agreement, nor performance of the Borrower’s obligations under this
Agreement in accordance with its terms, will conflict with, or result in a
breach of the terms, conditions or provisions of, or constitute a default under,
or result in any violation of, or result in the creation of any lien upon any
properties or assets of Borrower (other than the liens created under the Loan
Documents), the charters or by-laws or other organizational documents of
Borrower or, except to the extent it would not reasonably be expected to result
in a Material Adverse Effect, any award of any arbitrator or any agreement,
instrument, order, judgment, decree, statute, law, rule or regulation to which
the Borrower, or any properties or assets of Borrower is subject.

 

13.                               Public Filings.  Since the date of its most
recently filed quarterly report on Form 10-Q, Borrower is not aware of any
circumstance or event which has occurred that has not been previously disclosed
in the Borrower’s public filings or otherwise disclosed to the Lender and that
would be reasonably likely to result in a Material Adverse Effect or a material
adverse effect on its ability to repay the loan evidenced by this Agreement.

 

5

--------------------------------------------------------------------------------


 

14.                               Right of First Refusal. The Borrower agrees to
use commercially reasonable efforts, for a period not to exceed sixty days
following the date hereof, to obtain any necessary consents from financing
sources of the Borrower or any of its subsidiaries and affiliates (the “Property
Financing Sources”) to permit the Borrower to enter into an agreement with the
Lender substantially in the form attached as Annex C hereto, with any
modifications that the Property Financing Sources may require as a condition to
their consent (the “Right of First Refusal Agreement”). If the Borrower and its
subsidiaries and affiliates receive all necessary consents from the Property
Financing Sources, the Borrower and the Lender will promptly execute and deliver
the Right of First Refusal Agreement. If the Borrower is unable after use of
such commercially reasonable efforts to obtain all such necessary consents, the
Borrower shall be deemed to have fulfilled its obligations under this section
and Borrower’s obligations under this section shall cease. It is understood and
agreed that neither the Borrower nor any of its subsidiaries or affiliates shall
be required to pay any consent or similar fee other than a reasonable processing
fee, or suffer any materially adverse modifications to its existing or future
financing agreements, in order to satisfy the Borrower’s obligation hereunder to
use commercially reasonable efforts to obtain such consents.

 

15.                               Default and Acceleration.  The occurrence of
any of the following shall constitute an event of default under this Agreement
(each an “Event of Default”):

 

(a)                                 the Borrower fails to make any payment of
principal when due and payable under this Agreement or fails to make any payment
of interest within 5 Business Days of when such payment is due and payable under
this Agreement;

 

(b)                                 the Borrower otherwise defaults in the
performance or compliance with the provisions of this Agreement and such default
continues for thirty (30) days after the Borrower receives written notice of
such default from Lender;

 

(c)                                  Borrower’s failure to maintain its status
as a real estate investment trust;

 

(d)                                 if an Event of Default as defined in either
(i) the Amended and Restated Term Loan Agreement, dated as of October 15, 2015
among American Realty Capital Hospitality Portfolio SMT, LLC, a Delaware limited
liability company, American Realty Capital Hospitality Portfolio WSC, LLC, a
Delaware limited liability company, and American Realty Capital Hospitality
Portfolio NBL, LLC, a Delaware limited liability company, any additional
borrowers party thereto, the guarantors defined therein, the initial lenders
named therein, and Deutsche Bank AG New York Branch, as administrative agent
with Deutsche Bank Securities Inc. and BMO Capital Markets, as joint lead
arrangers and joint book-running managers and with Bank of Montreal as
syndication agent, or (ii) solely during the Subject Account Period, the Loan
Agreement dated March 21, 2014, by and among ARC Hospitality Baltimore, LLC, a
Delaware limited liability company, ARC Hospitality Providence, LLC, a Delaware
limited liability company, operating lessees, as defined therein, and German
American Capital Corporation as lender, in either case occurs and remains
continuing;

 

6

--------------------------------------------------------------------------------


 

(e)                                  any proceeding shall be instituted by or
against the Borrower seeking to adjudicate it a bankrupt or insolvent, or
seeking liquidating, winding up, reorganization, arrangement, adjustment,
protection, relief, or composition of it or its debts under any law relating to
bankruptcy, insolvency or reorganization or relief of debtors, or seeking the
entry of an order for relief or the appointment of a receiver, trustee, or other
similar official for it or for any substantial part of its property and, in the
case of any such proceeding instituted against it (but not instituted by it)
that is being diligently contested in good faith, such proceeding shall remain
undismissed or unstayed for a period of sixty (60) days, or the court in such
proceeding shall have entered a decree or order granting the relief sought in
such proceeding (an “Insolvency Event of Default”);

 

(f)                                   the Borrower dissolves or is dissolved, or
ceases business operations; or

 

(g)                                  The Borrower defaults in any payment
obligations pursuant to (i) the Mandatory Redemption Guaranty dated as of
February 27, 2015, by American Realty Capital Hospitality Operating Partnership,
L.P., a Delaware limited partnership (the “OP”), the Borrower, and the other
guarantors defined therein, for the benefit of W2007 Equity Inns Senior Mezz,
LLC, a Delaware limited liability company (the “Class A Mezz Member”), (ii) the
Bad Boy Guaranty dated as of February 27, 2015, by the OP, the Borrower, and the
other guarantors defined therein, for the benefit of the Class A Mezz Member; 
(iii) the Mandatory Redemption Guaranty dated as of February 27, 2015, by the
OP, the Borrower, and the other guarantors defined therein, for the benefit of
W2007 Equity Inns Partnership, L.P. and W2007 Equity Inns Trust (collectively,
the “Class A Member”) or (iv) the Bad Boy Guaranty dated as of February 27, 2015
by the OP, the Borrower, and the other guarantors defined therein, for the
benefit of the Class A Member.

 

Upon an Event of Default, other than an Insolvency Event of Default, then the
unpaid balance of the Loan shall, at the option of Lender, mature and then
become immediately payable.  The unpaid balance hereunder shall automatically
mature and become immediately payable in the case of an Insolvency Event of
Default.  Any election to accelerate the outstanding balance of the Loan shall
not preclude any other rights or remedies that Lender may have at law or equity,
and the non-exercise of such right to accelerate the outstanding balance of the
Loan, as set forth above, shall not constitute a waiver or the right to do so at
any future time or for any other Event of Default.

 

16.                               Costs and Expenses.  Borrower shall pay on
demand all of the reasonable costs and expenses (including reasonable attorneys’
fees and disbursements of external counsel to Lender) which Lender incurs in
connection with the preparation, negotiation and collection and enforcement of
this Agreement.

 

17.                               Successors and Assigns.  This Agreement shall
be binding upon and inure to the benefit of the Borrower and the Lender and
their respective successors and assigns, except that the Borrower shall not
assign any of its rights hereunder without the written consent of the Lender,
which may be withheld in Lender’s sole discretion. The Lender shall be permitted
to assign any of its rights hereunder without the written consent of the
Borrower; provided that the Lender shall not be permitted to make any such
assignment to the Borrower’s competitors as listed in Annex D or any of their
respective affiliates, except in connection with a merger, consolidation, or
sale of all or substantially all the assets of the Lender with or to any such
person.

 

7

--------------------------------------------------------------------------------


 

18.                               Complete Agreement.  This Agreement (together
with any notes provided hereunder) embodies the complete agreement and
understanding among the parties, and supersedes and preempts any prior
understanding, agreements or representation by or among the parties, written or
oral, which relate to the subject matter hereof.

 

19.                               Amendment; Waiver.  The provisions of this
Agreement (and any notes provide hereunder) may be amended, modified or waived
only with the prior written consent of the Borrower and Lender, and no course of
conduct or course of dealing or failure or delay by any party hereto in
enforcing or exercising any of the provision of this Agreement shall affect the
validity, binding effect or enforceability of this Agreement or be deemed to be
an implied waiver of any provision of this Agreement.

 

20.                               No Accord and Satisfaction.  No marking of
“paid in full” or similar language on any check or other form of payment shall
be deemed to cause an accord and satisfaction of this Agreement if such payment
is cashed or otherwise collected by Lender.

 

21.                               Governing Law.  This Agreement and the Loan
shall be governed and interpreted in accordance with the laws of the State of
New York.

 

22.                               Submission to Jurisdiction.  The parties
irrevocably and unconditionally submit to the exclusive jurisdiction of the
courts of the State of New York sitting in New York County and of the United
States District Court of the Southern District of New York and any appellate
court thereof, in any action or proceeding arising out of or relating to this
Agreement and the Loan, or for recognition or enforcement of any judgment, and
each of the parties hereto irrevocably and unconditionally agrees that all
claims in respect of any such action or proceeding may be heard and determined
in such New York court. Each party hereto agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law. 
Each party hereto irrevocably and unconditionally waives, to the fullest extent
permitted by law, any objection that it may now or hereafter have to the laying
of venue of any action or proceeding arising out of or relating to this
Agreement in any court referred to in this Section. Each party hereto hereby
irrevocably waives, to the fullest extent permitted by applicable law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.

 

23.                               Excess Interest.  If interest payable under
this Agreement is in excess of the maximum permitted by law, then the interest
chargeable hereunder shall be reduced to the maximum amount permitted by law and
any excess over the maximum amount permitted by law shall be credited to the
principal amount of the Loan and applied to the same and not to the payment of
interest.

 

24.                               WAIVER OF JURY TRIAL.  EACH OF THE BORROWER
AND THE LENDER HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.

 

8

--------------------------------------------------------------------------------


 

25.                               Notices.  All notices, demands or requests
made pursuant to, under or by virtue of this Agreement or the Loan must be in
writing and shall be and other communications to be given or delivered under or
by reason of the provisions of this Agreement shall be in writing and shall be
(i) personally delivered, (ii) delivered by express mail, Federal Express or
other comparable overnight courier service, (iii) telecopied, with telephone
confirmation within one Business Day or (iv) mailed to the party to which the
notice, demand or request is being made by certified or registered mail, postage
prepaid, return receipt requested, as follows (unless another address has been
previously specified in writing):

 

Notices to Borrower:

 

American Realty Capital Hospitality Trust, Inc.

405 Park Avenue

New York, NY 10022

Attn: Jonathan P. Mehlman

Facsimile No.: (212) 421-5799

Telephone No.: (646) 626-8857

 

with a copy to:

 

Proskauer Rose LLP

11 Times Square

New York, NY 10036

Attn: Steven L. Lichtenfeld, Esq. and Jeffrey A. Horwitz, Esq.

Facsimile No.: (212) 969-2900

Telephone No.: (212) 969-3229; (212) 969-3735

 

Notices to the Lender:

 

Summit Hotel OP, LP

c/o Summit Hotel Properties, Inc.

12600 Hill Country Boulevard, Suite R-100

Austin, TX 78738

Attn: Chris Eng, Senior Vice President, General Counsel & Chief Risk Officer

Facsimile No.: (512) 538-2333

Telephone No.: (512) 538-2307

 

with a copy to:

 

Hagen, Wilka & Archer, LLP

600 South Main Avenue, Suite 102

Sioux Falls, SD 57104

Attn: Jennifer L. Larsen, Esq.

Facsimile No.: (605) 334-4814

Telephone No.: (605) 334-0005

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Borrower has caused this Agreement to be duly executed
as of the day and year first above written.

 

 

BORROWER:

 

 

 

AMERICAN REALTY CAPITAL HOSPITALITY TRUST, INC.

 

 

 

 

 

By:

/s/ Paul C. Hughes

 

Name:

Paul C. Hughes

 

Title:

Authorized Signatory

 

 

 

 

 

LENDER:

 

 

 

 

 

SUMMIT HOTEL OP, LP

 

a Delaware limited partnership

 

By: Summit Hotel GP, LLC,

 

a Delaware limited liability company

 

Its: General Partner

 

By: Summit Hotel Properties, Inc.,

 

a Maryland corporation

 

Its: sole member

 

 

 

 

 

By:

/s/ Christopher R. Eng

 

Name:

Christopher R. Eng

 

Title:

Senior Vice President, General Counsel, Chief Risk Officer and Secretary

 

--------------------------------------------------------------------------------


 

Annex A

Debt Service Payment Schedule

 

--------------------------------------------------------------------------------


 

Annex B

 

Subject Assets

 

--------------------------------------------------------------------------------


 

Annex C

 

Form of Right of First Refusal Agreement

 

--------------------------------------------------------------------------------


 

Annex D

 

Competitor List

 

--------------------------------------------------------------------------------